Citation Nr: 1142056	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for bilateral hearing loss. 

2.  Entitlement to a disability rating greater than 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, which awarded an increased disability rating of 20 percent for the service-connected bilateral hearing loss, effective as of the date of claim, and which denied an increased disability rating for the service-connected tinnitus. 

In April 2011, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
The issue of a disability rating greater than 20 percent for bilateral hearing loss is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The 10 percent disability rating currently in effect is the maximum schedular rating for tinnitus, whether it is perceived in one ear or each ear; factors warranting an extraschedular disability rating are not shown.




CONCLUSION OF LAW

There is no legal basis for the assignment of a disability rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim.

With regard to the issue of a disability rating in excess of 10 percent for tinnitus, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this instance, the facts are not in dispute.  Resolution of the appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.

Because there is no reasonable possibility that further notice or assistance would aid in substantiating the claim, any deficiency as to VCAA compliance is rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 
Tinnitus

The Veteran seeks a higher initial disability rating for his service-connected tinnitus on the basis that the 10 percent disability rating assigned does not adequately reflect the severity thereof. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In April 2004, the RO granted service connection for tinnitus and assigned an initial 10 percent disability rating under Diagnostic Code 6260.  In January 2005, the Veteran submitted a claim for an increased disability rating, asserting that his disability had worsened since his last evaluation.  The Veteran's claim for an increased disability rating was denied by the RO in January 2006.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent disability rating for tinnitus, whether perceived as unilateral or bilateral.  As such, a single 10 percent disability rating is the maximum rating available under Diagnostic Code 6260, regardless of whether the tinnitus is perceived in one ear or each ear.

In light of the foregoing, the Board concludes that Diagnostic Code 6260 precludes a schedular disability rating higher than 10 percent for tinnitus.  As the service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus by regulation and Diagnostic Code 6260, which has been upheld by the Federal Circuit, there is no legal basis upon which to award an increased disability rating or a separate 10 percent disability rating whether or not tinnitus is perceived in one ear or each ear.  As the disposition of this claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430   (1994). 

Also, the record does not suggest that tinnitus requires frequent hospitalization or causes marked interference with employment or otherwise suggests that referral for an extraschedular consideration under 38 C.F.R. § 3.321  is indicated.  While the Veteran described that his tinnitus was constant during his April 2011 hearing, he also said that the ringing sometimes would keep him awake at night, but that he was able to fall asleep by keeping the radio on.  The Veteran did not report any additional factors that are not adequately contemplated by the rating schedule.


ORDER

A disability rating in excess of 10 percent for service-connected tinnitus is denied. 


REMAND

Unfortunately, a remand is required in this case as to the issue of an increased disability rating for the service-connected bilateral hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).

During his April 2011 hearing, the Veteran indicated that he had undergone a VA audio examination at the Ear, Nose, and Throat Associates of Corpus Christie in February 2011.  He added that he would be submitting the report of the examination following the hearing.  A review of the claims file reveals that the most recent VA examination report of record is dated in October 2008.  There is no indication that the Veteran ever submitted a subsequent VA examination report.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.   See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facility and attempt to obtain medical treatment records pertaining to the Veteran's bilateral hearing loss that are dated from October 2008 to the present, to specifically include a VA examination report from the  Ear, Nose, and Throat Associates of Corpus Christie dated in February 2011 or March 2011.  All records obtained must be associated with the Veteran's claims file.  If a negative response is received, the Veteran must be notified, and such must be documented in the claims file.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


